ANDERSON, Judge
(concurring in Part 1 of the majority opinion and dissenting in Part II of the majority opinion):
Keesee contends his due process rights were violated. This issue was not raised to and ruled on by the trial judge. Accordingly, it is not preserved for appellate review. Hamiter v. Retirement Div. of S.C. Budget, Control Bd., 326 S.C. 93, 484 S.E.2d 586 (1997) (issue raised for first time on appeal is barred from review); State v. Hoffman, 312 S.C. 386, 440 S.E.2d 869 (1994) (issue not properly preserved cannot be raised for first time on appeal); State v. Williams, 303 S.C. 410, 401 S.E.2d 168 (1991) (issue must be raised to and ruled on by trial judge).
The Court of Appeals should not address the merits of an issue not preserved for appellate review. Hendrix v. Eastern Distribution, Inc., 320 S.C. 218, 464 S.E.2d 112 (1995). Clearly, our Supreme Court has strictly enforced the principle of error preservation. Cases are legion in regard to the legal proposition that issues not raised in the trial court will not be considered on appeal. State v. Hudgins, 319 S.C. 233, 460 S.E.2d 388 (1995). Keesee did not raise this issue to the trial judge; therefore, the issue is not preserved for our review.
Keesee is procedurally barred from raising this issue on appeal because it was not raised below. State v. Harris, 311 S.C. 162, 167, 427 S.E.2d 909, 912 (Ct.App.1993) (“An issue not raised at trial is waived on appeal.”); see also McCoy v. McCoy, 283 S.C. 383, 323 S.E.2d 517 (1984) (Procedural bar of error preservation applies equally to constitutional errors).